PER CURIAM.
We affirm the final judgment in favor of the plaintiff but reverse the order awarding attorney’s fees to the plaintiff and remand with direction to the trial court to make specific findings in accordance with Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985), and determine the amount of the attorney’s fees accordingly. We recognize that the trial court did not have the benefit of Rowe at the time of its order, nor did counsel for the parties.
DOWNEY, GLICKSTEIN and GUNTHER, JJ., concur.